DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on July 21, 2021 for application number 17/424,705. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. DE10 2019 101 532.4 filed on January 22, 2019.

Disposition of Claims
     Claims 11-20 are pending in this application.
     Claims 11-20 are rejected.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation unit” in claims 11-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Wang – US 2010/0275679 A1).

With regard to claim 11, Wang (Fig. 1) disclose:
A device (internal combustion engine system 100: Fig. 1) for a fuel system that makes a fuel available for an operation of an internal-combustion engine (engine 102), wherein the fuel system includes a fuel pump (high-pressure pump 138) which conveys the fuel into a fuel accumulator (fuel rail 120) and includes one or more injection nozzles (Fuel injectors 118) which convey the fuel from the fuel accumulator (120) to a working mixture of one or more cylinders (116) of the internal-combustion engine (102
an evaluation unit (engine control module110) that is configured to:
ascertain pressure data with respect to a physical pressure in the fuel accumulator (120) during an operation of the fuel system at a sampling-time; 
ascertain a change in a reference pressure at the sampling-time with aid of a reference model of the fuel system; and 
detect a defect of the fuel system on a basis of the pressure data and on a basis of the change in the reference pressure ([0016, 0022, 0039-0050]).
Wang citation [0016]: The fuel pressure sensor performance diagnostic systems and methods of the present disclosure detect a malfunction of the fuel pressure sensor based on a comparison of the sensed fuel rail pressure (FRP) and a modeled FRP (FRP.sub.mod).  FRP.sub.mod may be based on a comparison of a fuel flow from a fuel pump into the fuel rail and a fuel flow from the fuel rail into the engine.  The comparison corresponds to a change in the fuel rail pressure.  The diagnostic systems and methods may evaluate the fuel rail as a control volume and the fuel as having a bulk modulus value to determine FRP.sub.mod based on the pump flow rate and the engine flow rate.

With regard to claim 20, Wang disclose (Please follow similar limitations as explained above in claim 11):
A method for monitoring a fuel system for an internal-combustion engine, wherein the fuel system includes a fuel pump which conveys a fuel into a fuel accumulator and includes one or more injection nozzles which convey the fuel out of the fuel accumulator into one or more cylinders of the internal- combustion engine, comprising the steps of:
ascertaining pressure data with respect to a physical pressure in the fuel accumulator at a sampling-time during an operation of the fuel system; 
ascertaining a change in a reference pressure at the sampling-time with aid of a reference model of the fuel system; and 
detecting a defect of the fuel system on a basis of the pressure data and on a basis of the change in the reference pressure.

With regard to claim 12, Wang disclose the device according to claim 11, and further on Wang also discloses:
wherein the reference model depends on one or more properties of the fuel pump and of the one or more injection nozzles; and/or wherein the reference model is configured to indicate a change in the physical pressure in the fuel accumulator that is expected when the fuel system is behaving in accordance with the reference model ([0016, 0022, 0039-0050]).

With regard to claim 13, Wang disclose the device according to claim 11, and further on Wang also discloses:
wherein: the reference model comprises one or more model parameters; and the evaluation unit is configured to: ascertain adapted parameter values for the one or more model parameters in order to reduce a deviation of a reference pressure ascertained by the change in the reference pressure from an actual pressure indicated by the pressure data; and detect a defect of the fuel system on a basis of the adapted parameter values ([0016, 0022, 0039-0050]).

With regard to claim 14, Wang disclose the device according to claim 13, and further on Wang also discloses:
wherein the evaluation unit is configured to: compare the adapted parameter values for the one or more model parameters with initial parameter values for the one or more model parameters; and detect a defect of the fuel system on a basis of a comparison of the adapted parameter values with the initial parameter values ([0016, 0022, 0039-0050]).

With regard to claim 15, Wang disclose the device according to claim 14, and further on Wang also discloses:
wherein the reference model with the initial parameter values for the one or more model parameters describes a desired behavior and/or a fault-free behavior of the fuel system ([0016, 0022, 0039-0050]).

With regard to claim 16, Wang disclose the device according to claim 14, and further on Wang also discloses:
wherein the evaluation unit is configured to: determine whether or not the adapted parameter values deviate from the initial parameter values by more than a minimum deviation, wherein the minimum deviation depends on a manufacturing tolerance of the fuel system; and detect a defect of the fuel system if it has been determined that the adapted parameter values deviate from the initial parameter values by more than the minimum deviation ([0016, 0022, 0039-0050]).

With regard to claim 17, Wang disclose the device according to claim 13, and further on Wang
wherein: the evaluation unit is configured to analyze the adapted parameter values for the one or more model parameters with aid of a pattern-recognition algorithm in order to ascertain a type of the defect of the fuel system from a plurality of different types of defect; the plurality of different types of defect comprises a defect of the fuel pump and/or a defect of an injection nozzle of the one or more injection nozzles and/or a systematic measurement error of a pressure sensor for acquiring the pressure data; and the pattern-recognition algorithm was learned in advance by a machine-learning process ([0016, 0022, 0039-0050]).

With regard to claim 18, Wang disclose the device according to claim 13, and further on Wang also discloses:
wherein: the one or more model parameters depend on a rate of flow and/or a flow volume of the fuel pertaining to the fuel pump and/or to the one or more injection nozzles; and/or the one or more model parameters include at least one model parameter that indicates a flow volume of the fuel pertaining to the fuel pump at the sampling-time; and/or the one or more model parameters include at least one model parameter that indicates a flow volume of the fuel pertaining to an injection nozzle of the one or more injection nozzles at the sampling-time ([0016, 0022, 0039-0050]).

With regard to claim 19, Wang disclose the device according to claim 11, and further on Wang also discloses:
wherein: the evaluation unit is configured to ascertain the pressure data repeatedly at a plurality of consecutive sampling-times in order to monitor the fuel system at the plurality of consecutive sampling-times; and/or the plurality of consecutive sampling-times corresponds [0016, 0022, 0039-0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747